EXAMINER'S AMENDMENT

1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was received in an email sent by Ms. Zheng Jin on September 06, 2021, upon Ms. Jin granting a permission to Examiner to communicate with him by electronic mail in regards to any subject matter related to this application. 

     The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application. The following listing provides amended claims with deleted material crossed out and new material underlined to show the changes made.

	1. (Currently Amended) A method, comprising:
		establishing a protocol data unit (PDU) session by a user equipment (UE) in a mobile communication network, wherein the PDU session is associated with a default Quality of Service (QoS) rule;
performing a QoS rule operation related to the default QoS rule of the PDU session;
		determining whether the PDU session modification command causes a conflict for a default QoS rule policy, wherein the conflict is determined when a default QoS rule for the PDU session is to be deleted, and wherein the QoS rule operation involves deleting the default QoS rule, deleting all packet filters within the default QoS rule, or changing a Default QoS Rule (DQR) setting; and 
		releasing the PDU session upon determining the conflict for the default QoS rule policy.  


	2. (Previously Presented) The method of Claim 1, further comprising:
		transmitting a PDU session modification request to the mobile communication network and in response receiving the PDU session modification command. 


3. (Original) The method of Claim 2, wherein the PDU session modification request comprises UE proposals related to create, modify, or delete QoS rules. 


4. (Previously Presented) The method of Claim 1, wherein the default QoS rule policy mandates one and only one default QoS rule for the established PDU session. 

	5-9. (Canceled).

10. (Previously Presented) The method of Claim 1, wherein the UE releases the PDU session by sending a PDU session release request. 

	11. (Currently Amended) A User Equipment (UE), comprising:
		a protocol data unit (PDU) session handler that establishes a PDU session in a mobile communication network, wherein the PDU session is associated with a default Quality of Service (QoS) rule;
		a receiver that receives a PDU session modification command from the mobile communication network, wherein the PDU session modification command comprises commands for performing a QoS rule operation related to the default QoS rule of the PDU session; and
		a config and control circuit that determines whether the PDU session modification command causes a conflict for a default QoS rule policy, wherein the conflict is determined when a default QoS rule for the PDU session is to be deleted, and wherein the UE releases the PDU session upon determining the conflict for the default QoS rule policy, and wherein the QoS rule operation involves deleting the default QoS rule, deleting all packet filters within the default QoS rule, or changing a Default QoS Rule (DQR) setting.  

	12. (Previously Presented) The UE of Claim 11, further comprising:
		a transmitter that transmits a PDU session modification request to the mobile communication network and in response receiving the PDU session modification command. 

13. (Original) The UE of Claim 12, wherein the PDU session modification request comprises UE proposals related to create, modify, or delete QoS rules. 

14. (Previously Presented) The UE of Claim 11, wherein the default QoS rule policy mandates one and only one default QoS rule for the established PDU session. 

	15-19. (canceled).




	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
	   

	/C.Q.T./
	/ALPUS HSU/        Primary Examiner, Art Unit 2465